Exhibit 12 General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Nine months ended September 30, 2007 (Unaudited) Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (Dollars in millions) Earnings(a) $ 10,557 $ 10,557 Plus Interest included in expense 16,732 16,732 One-third of rental expense(b) 253 253 Adjusted “earnings” $ 27,542 $ 27,542 Fixed charges Interest included in expense $ 16,732 $ 16,732 Interest capitalized 59 59 One-third of rental expense(b) 253 253 Total fixed charges $ 17,044 $ 17,044 Ratio of earnings to fixed charges 1.62 1.62 Preferred stock dividend requirements $ − Ratio of earnings before provision for income taxes to earnings from continuing operations 1.14 Preferred stock dividend factor on pre-tax basis − Fixed charges 17,044 Total fixed charges and preferred stock dividend requirements $ 17,044 Ratio of earnings to combined fixed charges and preferred stock dividends 1.62 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Considered to be representative of interest factor in rental expense.
